NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JUN 19 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

ANDREW ABRAHAM, on behalf of                      No.   17-36047
himself, and for all others similarly situated,
                                                  D.C. No. 3:16-cv-01877-PK
                 Plaintiff-Appellant,

 v.                                               MEMORANDUM*

CORIZON HEALTH, INC., FKA Prison
Health Services, Inc.,

                 Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                         Argued and Submitted June 5, 2019
                                 Portland, Oregon

Before: MURGUIA and HURWITZ, Circuit Judges, and ZIPPS,** District Judge.

      Andrew Abraham appeals the district court’s orders: (1) dismissing his claim

under Title II of the Americans with Disabilities Act (“ADA”); (2) granting

summary judgment on his claim under Section 504 of the Rehabilitation Act of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Jennifer G. Zipps, United States District Judge for the
District of Arizona, sitting by designation.
1973; and (3) denying his motion to amend, as futile, his claim under Oregon’s

Public Accommodation Act, Or. Rev. Stat. § 659A.142. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm in part, vacate in part, and remand.

      This Court reviews de novo a district court’s order granting a motion to

dismiss under Rule 12(b)(6). L.A. Lakers, Inc. v. Fed. Ins. Co., 869 F.3d 795, 800

(9th Cir. 2017). A district court’s grant of summary judgment is reviewed de novo.

Aguilera v. Pirelli Armstrong Tire Corp., 223 F.3d 1010, 1014 (9th Cir. 2000). We

review a district court’s denial of leave to amend on grounds of futility de novo.

Hildes v. Arthur Andersen LLP, 734 F.3d 854, 859 (9th Cir. 2013).

      1. The district court properly dismissed Abraham’s Title II claim against

Corizon Health, Inc. (“Corizon”), a private corporation, because “[o]nly public

entities are subject to Title II.” City & County of San Francisco v. Sheehan, 135 S.

Ct. 1765, 1773 (2015).

      2. The district court also properly granted Corizon’s motion for summary

judgment on Abraham’s Rehabilitation Act claim. To be liable under the

Rehabilitation Act, an entity must actually receive federal financial assistance, not

merely benefit economically from it. Sharer v. Oregon, 581 F.3d 1176, 1177–78,

1181 (9th Cir. 2009). Abraham presented no evidence that Corizon received

federal financial assistance directly or indirectly in 2015. See id. at 1180–81.

      3. Abraham argues that the district court erred in denying his motion to


                                          2
amend his Oregon Revised Statute § 659A.142 claim as futile because, contrary to

the court’s conclusion, Corizon is a “place of public accommodation,” as defined

by § 659A.400. Oregon courts have yet to address whether a private contractor like

Corizon constitutes a “place of public accommodation.” It also appears that the

district court did not consider whether there existed independent or supplemental

jurisdiction over Abraham’s § 659A.142 claim when it granted a summary

judgment to Corizon on Abraham’s final federal claim. We therefore vacate the

district court’s order denying Abraham’s motion to amend as futile and remand for

the court to consider its jurisdiction over Abraham’s § 659A.142 claim in the first

instance. See Brigham v. Eugene Water & Elec. Bd., 357 F.3d 931, 942 n.19 (9th

Cir. 2004) (“[W]e also remand the employees’ state-law claims to the district court

for reconsideration—including whether the exercise of supplemental jurisdiction

over such claims is appropriate in the first instance given the paucity of state law

authority on the precise topic at issue in this litigation.” (citing 28 U.S.C. §

1367(c)).

      AFFIRMED in part, VACTED in part, and REMANDED. Each party

shall bear its own costs.




                                           3